Citation Nr: 0105822	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  99-23 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran served on active duty for approximately 22 years 
and six months, to include the period from September 1978 to 
August 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from September 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama that denied the veteran's claim of entitlement to 
service connection for post-traumatic stress disorder (PTSD).  

In a letter, received in January 2001, the veteran raised the 
issue of entitlement to service connection for a dental 
condition.  This claim has not been adjudicated by the agency 
of original jurisdiction, and is referred to the RO for 
appropriate action.  


REMAND

I.  PTSD

The veteran argues that he was involved in combat while 
serving in the Republic of Vietnam, and that he witnessed 
other stressors during that time, and that he has PTSD as a 
result.  In particular, he argues that during his first tour 
in Vietnam, he worked with explosives and as a "fragment 
identification non-commissioned officer."  He asserts that 
at times his duties required him to: 1) view civilian and 
military casualties (both wounded and dead) in order to 
determine the origin of the fragments (shrapnel) which caused 
the wounds/death, to include going to the morgue near his 
office at Tan Son Nhut Air Base, and to nearby hospitals; 2) 
to booby trap enemy ordinance; 3) to stay with combat units 
in the field, to include occasionally being shelled and 
seeing dead bodies; 4)  he saw a fellow soldier, (identified 
herein as "B.H.") wounded in action (specifically, B.H. 
lost a leg) (no date, location or unit was provided).  The 
Board notes that the veteran has limited his claimed 
stressors to his first tour in Vietnam, and stated that he 
has a "mental block" and cannot remember the details of his 
second tour in Vietnam.  

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2000).  

The claims file contains medical evidence, to include a May 
1999 VA PTSD examination report, and a March 1999 letter from 
a VA physician, Dr. Jerry M. Bynum, showing that the veteran 
has been diagnosed with PTSD related to his service in 
Vietnam.

The veteran's discharge (DD Form 214), indicates that his 
relevant military occupation specialty (MOS) was "55Z5H" 
(ammunition foreman).  He was awarded the Bronze Star Medal, 
the Vietnam Service Medal, the Vietnam Campaign Medal with 
"60" device, the Vietnam Armed Forces Honor Medal (2d 
class), and the Vietnam Cross of Gallantry with palm (2d 
award).  His personnel record (DA Form 20) indicates that he 
served two tours in Vietnam.  His principal duty during his 
first tour was ammunition renovation specialist (Duty MOS 
#55C40).  He served with Headquarters Company (HHC), 519th MI 
(military intelligence) Battalion, from January 7, 1969 to 
January 15, 1969, and with the 45th MI Company, from January 
15, 1969 to December 20, 1969.  During his second tour in 
Vietnam, he served with HQ (headquarters) MACV (military 
assistance command, Vietnam) with "J46," from August 12, 
1971 to July 17, 1972.  His principal duty was ammunition 
renovation (Duty MOS #55C4H).  The veteran's DD 214 does not 
show that he received any commendations or awards which 
appear to be awarded primarily or exclusively for 
circumstances relating to combat, such as the Combat 
Infantryman Badge, Purple Heart, or similar citation.  See 
id.

In September 1999, the RO denied the claim for lack of 
credible supporting evidence that the claimed in-service 
stressors occurred.  

In this case, a review of the record shows that verification 
of combat and/or a stressor has been complicated by the 
veteran's inability to specify full names of soldiers whom he 
saw killed or wounded in combat, or to provide reasonably 
specific dates accompanied by locations of stressors and/or 
participation in combat.  In this regard, the Court has held 
that it is not an impossible or onerous task for appellants 
who claim entitlement to service connection for PTSD to 
supply the names, dates and places of events claimed to 
support a PTSD stressor.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991); see also, MANUAL M21-1, Part VI, 11.38f(2) (Change 
65, October 28, 1998).  

However, the Board finds that a remand is required.  Although 
the veteran has been diagnosed with PTSD related to his 
service in Vietnam, there is no indication that the RO 
attempted to verify the claimed stressors with the U.S. Armed 
Service Center for Research of Unit Records (USASCRUR).  See 
MANUAL M21-1, Part VI, 11.38f (3),(4) (Change 65, October 28, 
1998).  In addition, no attempt has been made to obtain a 
unit history for the 45th MI Company, or HQ MACV (J46), for 
the relevant time periods.  See e.g., Falk v. West, 12 Vet. 
App. 402 (1999)  (the veteran requested this development in a 
November 1999 letter).  Furthermore, although he has reported 
that the citation for his Bronze Star mentions combat, no 
attempt has been made to obtain this citation.  Finally, the 
veteran has reported that he worked extensively with 
explosives, and that records and documentation of the 
military intelligence operations in which he participated 
were often destroyed because they were classified.  His 
assignment to a military intelligence unit, and his training 
and duties with explosives, is documented by the record.  
Therefore, under the circumstances of this case, on remand 
the RO should obtain a complete copy of the veteran's 
personnel file, including copies of any enlisted personnel 
evaluations which may be on file.  The evidence may be highly 
probative of his claim, as these records may include a 
description of the duties to which the veteran was assigned, 
and may highlight particularly significant tasks which he 
performed.  

On remand, following the development as outlined in this 
REMAND, the RO should adjudicate the claim de novo, to 
include a formal determination as to whether the veteran 
participated in combat.  The RO must discuss, as appropriate; 
1) the veteran's credibility, see Cohen v. Brown, 10 Vet. 
App. 128, 145 (1997); 2) the probative value of his oral and 
written testimony; 3) the probative value of all medical 
examiner's statements regarding the veteran's exposure to 
stressors; and, 4) the "benefit of the doubt" rule.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-472, 
114 Stat. 2096 (2000).


II.  All Other Claims

On September 2000, the RO denied claims of entitlement to 
increased (compensable) ratings for service-connected hearing 
loss, hemorrhoids, inguinal hernia and tinea pedis, with all 
disabilities evaluated as 0 percent disabling
At that time, the RO also determined that no new and material 
evidence had been submitted to reopen claims of entitlement 
to service connection for an eye condition, a heart 
condition, ulcers, jungle rot, residuals of a head injury, a 
toxic substance injury, bilateral carpal tunnel syndrome, a 
left foot/ankle condition, right ankle sprain, drainage of 
enlarged node left axilla and vasectomy.  In January 2001, a 
letter was received from the veteran in which he expressed 
disagreement with all of the RO's September 2000 decisions.  

The record before the Board does not reflect that a statement 
of the case (SOC) has been issued regarding the issues of 
compensable ratings for service-connected hearing loss, 
hemorrhoids, inguinal hernia and tinea pedis, and whether new 
and material evidence has been submitted to reopen claims for 
an eye condition, a heart condition, ulcers, jungle rot, 
residuals of a head injury, a toxic substance injury, 
bilateral carpal tunnel syndrome, a left foot/ankle 
condition, right ankle sprain, drainage of enlarged node left 
axilla and vasectomy.  In Manlincon v. West, 12 Vet. App. 238 
(1999), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") indicated 
that in a case in which a veteran expressed disagreement in 
writing with an RO decision and the RO failed to issue an 
SOC, the Board should remand the issue to the RO, not refer 
it there, for issuance of an SOC.

Therefore, this case is REMANDED for the following action:

1.  The RO should furnish the veteran an 
SOC on the issues of compensable ratings 
for service-connected hearing loss, 
hemorrhoids, inguinal hernia and tinea 
pedis, and whether new and material 
evidence has been submitted to reopen 
claims for an eye condition, a heart 
condition, ulcers, jungle rot, residuals 
of a head injury, a toxic substance 
injury, bilateral carpal tunnel syndrome, 
a left foot/ankle condition, right ankle 
sprain, drainage of enlarged node left 
axilla and vasectomy.  The veteran should 
be advised of the necessity of filing a 
timely substantive appeal.  

2.  The RO should obtain a copy of the 
veteran's citation for his Bronze Star 
Medal.

3.  The RO should contact the National 
Personnel Records Center in St. Louis, 
Missouri, and request a complete copy of 
the veteran's personnel file, including 
copies of any enlisted personnel 
evaluations which may be on file.

4.  The RO should forward a summary of 
the veteran's claimed inservice stressors 
and copies of his service personnel 
records to the U.S. Armed Service Center 
for Research of Unit Records (USASCRUR), 
7798 Cissna Road, Springfield, Virginia, 
22150-3197, and request USASCRUR to 
attempt to verify the veteran's claimed 
stressors, to include furnishing any 
relevant unit histories.  

5.  After undertaking any additional 
development deemed appropriate, the RO 
should review the record and adjudicate 
the issue of service connection for PTSD 
on a de novo basis.  The RO should make a 
formal determination as to whether the 
veteran participated in combat, to 
include, as appropriate; 1) a discussion 
of the veteran's credibility; 2) the 
probative value of his oral and written 
testimony; 3) the probative value of all 
medical examiner's statements regarding 
the veteran's exposure to stressors; and, 
4) the "benefit of the doubt" rule.  

6.  The veteran is advised that it is his 
responsibility to obtain evidence in 
support of his claim, and that if he has 
or can obtain evidence which shows that 
he witnessed stressors and/or 
participated in combat during service, 
and that he has PTSD as a result, he must 
submit that evidence to the RO.  

If the benefits sought are not granted, the appellant and his 
representative should be furnished a supplemental statement 
of the case, and be afforded the applicable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



